        Case 1:20-cv-11889-MLW Document 146 Filed 06/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 Dr. SHIVA AYYADURAI,

                        Plaintiff,

        v.

 WILLIAM FRANCIS GALVIN, MICHELLE K.
 TASSINARI, DEBRA O’MALLEY, AMY
 COHEN, NATIONAL ASSOCIATION OF                         Case No.: 1:20-cv-11889-MLW
 STATE ELECTION DIRECTORS, all in their
 individual capacities, and WILLIAM FRANCIS
 GALVIN, in his official capacity as the Secretary
 of the Commonwealth of Massachusetts,

 Defendants.




               NON-PARTY TWITTER INC.’S RESPONSE TO PLAINTIFF’S
                PROPOSED AGENDA FOR SCHEDULING CONFERENCE

       On June 1, 2021, the Court issued an order directing “[c]ounsel for plaintiff” to “confer

with counsel for defendants and for Twitter, and, by June 11, 2021, propose an agenda for a

scheduling conference” by filing a report. Scheduling Conference Order, Dkt. 135, ¶ 2. The

Court also instructed counsel for plaintiff to address whether plaintiff proposes to seek any

discovery before the pending motions are decided and directed the “parties” to succinctly state

their respective views on any disputed issues in that report. Id. Non-party Twitter conferred

with counsel for plaintiff and counsel for the defendants in accordance with the Court’s order,

and makes this submission to state its positions on issues raised by plaintiff’s report.

I.     Proposed Amended Complaint

       Twitter takes no position on when any motion for leave to file a new Second Amended

Complaint should be filed. In the event that any such new proposed pleading seeks to make
                                                1
        Case 1:20-cv-11889-MLW Document 146 Filed 06/11/21 Page 2 of 3




Twitter a party to this proceeding, Twitter reserves its rights, in due course, to oppose the motion

to amend, to seek to enforce its forum selection clause, to move to transfer any claim that is

allowed to be initially asserted against Twitter to the Northern District of California, and to move

to dismiss any such claim, including based on Twitter’s own First Amendment rights and the

protections that it enjoys under 47 U.S.C. § 230(c)(1) & (c)(2)(A).

II.    Proposed Discovery

       Twitter believes that plaintiff has not yet alleged any basis on which any discovery from

Twitter is warranted, much less the at least substantially heightened basis that would be

necessary to permit the taking of any discovery from Twitter that would intrude upon its rights

under the First Amendment and/or the protections afforded to it by Section 230.

       Moreover, plaintiff’s report erroneously states, “Counsel for Twitter … insists that all

discovery issues involving Twitter be litigated in the Central District of California, consistent

with its forum selection clause.” Dkt. 144 at 3. In fact, any discovery disputes arising from

plaintiff’s third-party discovery requests to Twitter would be subject to the jurisdiction of the

Northern District of California per Federal Rules of Civil Procedure 45(c) and 37(a)(2) and the

forum selection clause in Twitter’s Terms of Service.



                                              Respectfully submitted,

                                              /s/ Felicia H. Ellsworth
                                              Felicia H. Ellsworth (BBO #665358)
                                              felicia.ellsworth@wilmerhale.com
                                              WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                              60 State Street
                                              Boston, MA 02109
                                              Telephone: (617) 526-6000

                                              PATRICK J. CAROME (BBO #542808)
                                              (pro hac vice)
                                                  2
         Case 1:20-cv-11889-MLW Document 146 Filed 06/11/21 Page 3 of 3




                                              patrick.carome@wilmerhale.com
                                              ARI HOLTZBLATT (pro hac vice)
                                              ari.holtzblatt@wilmerhale.com
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, D.C. 20006
                                              Telephone: (202) 663-6000
                                              Facsimile: (202) 663-6363

                                              Attorneys for non-party
                                              TWITTER, INC.

Dated: June 11, 2021



                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF System will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) on May 14,

2021.


                                                         /s/ Felicia H. Ellsworth
                                                         Felicia H. Ellsworth




                                                 3
